Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 22-41 are presented for examination.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in both the parent Application No. 16/821,529, and filed in the present application on 6/14/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-23, 28, 29, 30, 35, 36 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Chui (2019/0354614) in view of Pickover (2018/0315055) in view of Padmanabhan (2019/0303445).

Regarding claim 22, Chui teaches
a system for dispute resolution in an asynchronously updated virtual distributed ledger technology network, comprising: 
at least one hardware processor; and 
at least one memory device storing instructions executable by the at least one hardware processor to perform operations comprising: (Chui, [0049] The physical infrastructure 510 may include one or more computers, servers, processors, memories, and/or wireless communication devices.)
creating a master virtual machine or container, wherein the master virtual machine or container is associated with a master producer node in a virtual distributed ledger technology network; (Chui, [0033] For example, master ledger information 226 may be processed by one or more processing entities (e.g., virtual machines) included in the blockchain layer 216.)
creating a plurality of slave virtual machines or containers, wherein each slave virtual machine or container is associated with a slave consumer node in the virtual distributed ledger technology network, and wherein each slave consumer node is associated with an … updated slave ledger; (Chui, [0029] In some embodiments, when new environments are setup, a child ledger A, B, or C is created. In those embodiments, child ledger A, B, or C are associated with a cloud environment A, B, or C, and linked to master ledger ML. [0028] Referring to FIG. 1, the network 100 includes an enterprise cloud network 102 and a cloud network 104. Cloud network 104 includes cloud environments A, B, C, . . . N.  [0046] n some embodiments, when the master ledger is updated, the corresponding change will be deployed to all children ledgers, as defined by the smart contract.)
Chui does not teach a complaint with a distributed complaint addressing ledger.
However Pickover teaches a complaint with a distributed complaint addressing ledger (Pickover [0033] In the present invention, issue- and problem-tracking transactions associated with a stakeholder are compiled into a chain of issue-transaction blocks. The chain can be considered to be a chronicle of the path of an issue through time.  … Once the new block has been calculated, it can be appended to the stakeholder's historic complaint/issue blockchain.  [0036] The present invention concerns the use of blockchain in issue-tracking systems.  In short, blockchain is used for tracking problem tickets as they are created. Thus, the invention has implications for issue-tracking systems; bug-tracking systems, both software and hardware; help-desk/call-center systems; and suggestion boxes. Bug tracking for computer software and hardware may also have implications for legal, warranty, quality-of-service (QoS), service-level agreement (SLA), defect analysis, predictive maintenance, recalls, liability, and root-cause analysis.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Pickover’s distributed complaint addressing ledger with Chui’s virtual distributed ledger because doing so improves trouble ticket systems (Pickover [0011]  Nevertheless, there remains a need for a secure and robust approach to enable information related to issue tracking to be gathered, stored, and maintained while minimizing the need for deduplication.  [0008] One of the biggest problems with issue-tracking systems is that of duplicate entries.)
Chui teaches validating (auditing) the blockchain1 but does not teach issues with a past transaction.
However Pickover teaches 
auditing, by one of the slave consumer nodes, its associated slave ledger to identify an issue associated with a past transaction; (Pickover [0119] In a seventh exemplary embodiment, the means for tracking and detecting the flow of issues may also comprise: analyzing the issue history, such as responses to and by customers, software or hardware malfunctions and failures, and cohort, for example, user or customer cohort, by obtaining a historical block identifier of the historical blockchain of the issue; )  (Examiner Note: analyzing reads on auditing, Pickover teaches nodes having a copy of the blockchain2)
lodging, by the slave consumer node identifying the issue, a complaint with a distributed complaint addressing ledger associated with the virtual distributed ledger technology network; (Pickover [0064] Issue transactions may include any of a record of complaints or issues;  [0067] Apart from recording the item UDI, if the item has been in use prior to the date of registration, its history of use is captured and written in the blockchain.  [0034]  The system may also adapt blockchain technology for recording other customer comments and complaints regarding an issue submitted by a user.)
retrieving, by the master producer node, the issue associated with the past transaction from the distributed complaint addressing ledger; (Pickover [0119] In a seventh exemplary embodiment, the means for tracking and detecting the flow of issues may also comprise:  … obtaining a historical block identifier of the historical blockchain of the issue  [0123] the system may facilitate authorization to access a record)
resolving, by the master producer node, the issue associated with the past transaction, wherein the master producer node is associated with a master ledger storing a transaction ID associated with the past transaction; and (Pickover [0096] Status information may be stored in the block. The status information may include: … [0103] found solution—one solution from a number of solution alternatives was chosen;  [0104] recovered—solution for the problem was brought in;  [0067] issue may be assigned a unique identifier, such as a unique device identification (UDI),)
recording, by the master producer node, the resolution in the distributed complaint addressing ledger (Pickover [0096] Status information may be stored in the block.  [0104] recovered—solution for the problem was brought in;  [0108] end-problem investigation and solution process were appraised finally  [0090] If the present blockchain system and method is secure and robust, it can be used by many stakeholders involved with predictive maintenance, liability, warranties, root-cause determination, and resolution of disputes.)
Chui teaches child (slave) ledger updates (Chui [0046]) but does not teach asynchronously updated slave ledger.
However Padmanabhan teaches asynchronously updated slave ledger; (Padmanabhan, [0015] In an embodiment, the data of DDM 106 may be distributed multiple times across the networks of machines or systems participating in the DDM 106. Information stored across the participating nodes may continually or periodically be reconciled or otherwise asynchronously updated.   [0013] DDM 106 may be a system of multiple computing devices arranged in a peer-to-peer network that together maintain a distributed ledger of transactions between the users, systems, or devices that are part of the DDM 106 network. An example DDM 106 may include a blockchain.  [0010]  Data may be stored and accessed from various data management systems, including both a centralized database (CD) 104 and a decentralized data management (DDM) 106.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Padmanabhan’s ledger update with Chui’s update because doing so improves data storage in a decentralized system  (Padmanabhan [0016] For example, identical blocks of data may be stored across all or a subset of the network of computers of DDM 106. This may enable multiple parties or devices to have access to the same (master) data at the same time, and the data is not under the control of any one single entity and does not have any single point of failure.)

Regarding claim 23, Chui, Pickover and Padmanabhan teach
the system of claim 22, wherein updates of the master ledger are communicated to each slave ledger of the one or more slave virtual machines at different times such that the one or more slave consumer nodes are asynchronously updated. (Padmanabhan, [0015] In an embodiment, the data of DDM 106 may be distributed multiple times across the networks of machines or systems participating in the DDM 106. Information stored across the participating nodes may continually or periodically be reconciled or otherwise asynchronously updated. [0013] DDM 106 may be a system of multiple computing devices arranged in a peer-to-peer network that together maintain a distributed ledger of transactions between the users, systems, or devices that are part of the DDM 106 network. An example DDM 106 may include a blockchain.)
Padmanabhan combined with Chui for the same reasons as claim 1. 

Regarding claim 28, Chui, Pickover and Padmanabhan teach
the system of claim 22, wherein the auditing (Pickover [0033] The system tracks a possible risk assessment) by the slave consumer node of its associated slave ledger is performed periodically  (Padmanabhan, [0015]  Information stored across the participating nodes may continually or periodically be reconciled or otherwise asynchronously updated.)
Pickover and Padmanabhan combined with Chui for the same reasons as claim 1. 

Claims 29, 30 and 35 are method claims for the system claims 22, 23 and 28 and are rejected for the same reasons as claims 22, 23 and 28.

Claims 36 and 41 are media claims for the system claims 22 and 28 and are rejected for the same reasons as claims 22 and 28.

Allowable Subject Matter
Claims 24, 31 and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The objected claim 24 would be allowable because a combination with Chui, Padmanabhan and Pickover with prior art does not teach the virtual distributed ledger technology network does not seek consensus from the slave consumer nodes for asynchronous updates  
Claim 31 is method claim for the system claim 24 is objected to for the same reasons as claim 24.
Claim 37 is a medium claim for the system claim 24 is objected to for the same reasons as claim 24.
Claims 25-27, 32-34 and 38-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The objected claim 25 is allowable because a combination with Chui, Padmanabhan and Pickover with prior art does not teach the past transaction is associated with one or more master producer nodes and the one or more master producer nodes were involved in the transaction.
Claims 26-27 depend on claim 25 and would be allowable if claim 25 were rewritten to be allowable.
Claim 32 is method claim for the system claim 25 and would be allowable for the same reasons as the objected claim 25.
Claims 33-34 depend on claim 32 and if rewritten would be allowable if objected claim 32 were rewritten to be allowable.
Claim 38 is a medium claim for the system claim 25 and would allowable for the same reasons as the objected claim 25.
Claims 39-40 depend on claim 38 and would be allowable if objected claim 38 were rewritten to be allowable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Weldemariam (2020/0143300) discloses a complaint blockchain.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE S ASHLEY whose telephone number is (571)270-0315. The examiner can normally be reached 9-5 PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Kim can be reached on 571-272-3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRUCE S ASHLEY/Examiner, Art Unit 2494                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Chui [0027] This system may detect and validate the state of the environment before the next change defined in the blockchain flow is triggered and deployed.
        2 Pickover [0026] Every node in a decentralized system, or distributed network, has a copy of the blockchain.